 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1096 
In the House of Representatives, U. S., 
 
March 3, 2010 
 
RESOLUTION 
Encouraging individuals across the United States to participate in the 2010 Census to ensure an accurate and complete count beginning April 1, 2010, and expressing support for designation of March 2010 as Census Awareness Month. 
 
 
Whereas the Constitution requires an actual enumeration of the population every 10 years; 
Whereas an accurate census count is vital to the well-being of communities in the United States by helping planners determine where to locate schools, daycare centers, roads and public transportation, hospitals, housing, and other essential facilities;  
Whereas businesses in the United States use census data to support new investments and growth;  
Whereas census data ensure fair Federal, State, and local representation in the United States and help determine the composition of voting districts at each level;  
Whereas census data directly affect how more than $400,000,000,000 in Federal and State funding is allocated to communities for neighborhood improvements, public health, education, transportation, etc.; 
Whereas census data help identify changes in a community and are crucial for the distribution of adequate services to a growing population; 
Whereas the 2000 Census determined the United States had a total population of 281,421,906 and current estimates project the population has grown to 308,573,696; 
Whereas the 2010 Census is fast, safe, and easy to complete, with just 10 questions, and requiring only about 10 minutes; 
Whereas the 2010 Census data are strictly confidential and Federal law prevents the information from being shared with any entity; 
Whereas the individual data obtained from the census are protected under United States privacy laws, cannot be disclosed for 72 years, or used against any person by any government agency or court; 
Whereas neighborhoods with large populations of low-income, minority, or rural residents are especially at risk of being undercounted in the 2010 Census; 
Whereas, in the 2000 Census count, Hispanics, African-Americans, Asian Americans, and rural Americans were the most difficult to count; 
Whereas the goal of the 2010 Census is to count every person in the United States, including Puerto Rico, American Samoa, Guam, the Northern Mariana Islands, the Virgin Islands, and any other territory or possession of the United States once, and only once, and in the right place; 
Whereas the goal of the 2010 Census is to eliminate undercounts and overcounts of specific population groups, problems that were apparent in the 2000 Census; and 
Whereas the month of March 2010 would be an appropriate month to designate as Census Awareness Month: Now, therefore, be it 
 
That the House of Representatives— 
(1)encourages individuals across the United States to participate in the 2010 Census to ensure an accurate and complete count beginning April 1, 2010;  
(2)urges State, local, county, and tribal governments, as well as other organizations to emphasize the importance of the 2010 Census and actively encourages all individuals to participate; and  
(3)supports the designation of Census Awareness Month.  
 
Lorraine C. Miller,Clerk. 
